[Cite as State v. Griffy, 2022-Ohio-2814.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                   )

STATE OF OHIO                                         C.A. No.       21CA0028-M

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
BRANDON L. GRIFFY                                     WADSWORTH MUNICIPAL COURT
                                                      COUNTY OF MEDINA, OHIO
        Appellant                                     CASE No.   20TRC01173-A

                                  DECISION AND JOURNAL ENTRY

Dated: August 15, 2022



        HENSAL, Presiding Judge.

        {¶1}     Brandon Griffy appeals the denial of his motion to suppress by the Wadsworth

Municipal Court. For the following reasons, this Court affirms.

                                                 I.

        {¶2}     Following Mr. Griffy’s involvement in a motor vehicle collision, Officer Nathan

Ball went to the hospital where Mr. Griffy was being treated and obtained a toxicology report from

his medical records. After Mr. Griffy was charged with operating a vehicle while under the

influence and failure to control, he moved to suppress the report, arguing that Officer Ball obtained

it in violation of his Fourth Amendment rights. The municipal court determined that it was not

necessary to determine whether Mr. Griffy had a reasonable expectation of privacy in his medical

records because Officer Ball had a good faith belief that he could obtain the report without a search

warrant. Accordingly, it was not appropriate to apply the exclusionary rule. Following the denial

his motion to suppress, Mr. Griffy pleaded no contest to the charges. The municipal court found
                                                  2


him guilty of the offenses and sentenced him to a suspended sentence. Mr. Griffy has appealed,

assigning as error that the municipal court incorrectly denied his motion to suppress.

                                                  II.

                                    ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED BY DENYING APPELLANT’S MOTION TO
       SUPPRESS IN VIOLATION OF THE FOURTH AMENDMENT TO THE
       UNITED STATES CONSTITUTION.

       {¶3}    Mr. Griffy argues that he had a reasonable expectation of privacy in his medical

records and that Officer Ball violated his Fourth Amendment rights because he obtained the

toxicology report without a warrant or his consent. A motion to suppress evidence presents a

mixed question of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8.

“When considering a motion to suppress, the trial court assumes the role of trier of fact and is

therefore in the best position to resolve factual questions and evaluate the credibility of witnesses.”

Id., citing State v. Mills, 62 Ohio St.3d 357, 366 (1992). Thus, a reviewing court “must accept the

trial court's findings of fact if they are supported by competent, credible evidence.” Id., citing

State v. Fanning, 1 Ohio St.3d 19, 20 (1982). “Accepting these facts as true, the appellate court

must then independently determine, without deference to the conclusion of the trial court, whether

the facts satisfy the applicable legal standard.” Id., citing State v. McNamara, 124 Ohio App.3d

706, 710 (4th Dist.1997). Thus, this Court grants deference to the trial court’s findings of fact but

conducts a de novo review of whether the trial court applied the appropriate legal standard to those

facts. State v. Booth, 151 Ohio App.3d 635, 2003-Ohio-829, ¶ 12 (9th Dist.).

       {¶4}    Mr. Griffy asks this Court to address the constitutionality of whether a law

enforcement officer, acting under the authority of Revised Code Sections 2317.02 and 2317.022,

may obtain a patient’s medical records without a warrant or the patient’s consent. Our review of
                                                  3


the municipal court’s ruling, however, reveals that the court did not address that issue. Instead,

the court determined that it was objectively reasonable for Officer Ball to rely on the statutes and

obtain Mr. Griffy’s records without a warrant or his consent. Because the court concluded that the

good-faith exception to the exclusionary rule thus applied, it denied Mr. Griffy’s motion to

suppress.

       {¶5}    Mr. Griffy has not developed an argument on appeal challenging the municipal

court’s determination that the report should not be suppressed because the good faith exception to

the exclusionary rule applies. We, therefore, conclude that, regardless of whether Officer Ball’s

actions violated Mr. Griffy’s constitutional rights, Mr. Griffy has not established that the municipal

court incorrectly denied his motion to suppress. State v. Ball, 9th Dist. Summit No. 29484, 2020-

Ohio-3156, ¶ 10 (upholding denial of motion to suppress because appellant did not challenge basis

of trial court’s decision). Accordingly, Mr. Griffy’s assignment of error is overruled.

                                                 III.

       {¶6}     Mr. Griffy’s assignment of error is overruled. The judgment of the Wadsworth

Municipal Court is affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wadsworth Municipal

Court, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                 4


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



TEODOSIO, P. J.
CARR, J.
CONCUR.


APPEARANCES:

ERIC D. HALL, Attorney at Law, for Appellant.

BRADLEY J. PROUDFOOT, Attorney at Law, for Appellee.